Title: John Quincy Adams to Abigail Adams 2d, 12 – 17 May 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:1.
      Dreux 8 ½ o’clock.May 11 12.1785
     
     You will perhaps be surprised, to see that in less than 8 hours I have come 9 ½ posts. But the Roads, as far as this place, are excellent, and the horses, exceeding sprightly, because, they have very little to do: I did not expect myself, to get to this place, to-night, when I left Auteuil, but my first horses served me much better than, I had hoped. I could have gone with ease, another post and half; but should have found no house to put up at: had I proceeded I must have gone all night, which I did not think necessary.
     The roads from Paris here, are vastly agreeable; the ground has not yet, the true tincture of green; but almost all the trees are in blossom, and exhale a fragrance, which would perhaps have had a poetical influence upon me, if my Spirits had not been too low: the dust, was not so inconvenient, as I had feared. Luckily, the wind, blew it all before me, so that very little came into the Carriage. My Cabriolet has held out as well as possible till now: I have not been obliged to have any thing done to it, and I think it is a very good, strong Carriage. It is none of the easiest, and if you see Mr. Randall, present my best Compliments to him, and tell him, I believe, he and his fellow travellers did not want for exercise, after riding a day, in this vehicle: he will understand you, I am sure. Upon the whole, I don’t know of any Journey I ever made, that pleased me more, than this would have done, had not all my enjoyments been poisoned by Recollection. You know by experience, what it is to leave, for a long, we know not how long, a time those we love. I shall not there fore describe you my feelings upon this Occasion: you will however easily imagine, that I shall never set down this day, as one of my happy days.
     The only remarkable place, you pass by between Auteuil and this, except Versailles, is the Abbaye de Saint Cyr, which was founded by the famous Madame de Maintenon, who died there in the 84th. year of her age. She was of noble birth, but very poor, so that her Education was not so perfect as perhaps it might have been: when she became the Wife of Louis the 14th. she made this institution, in order to be of service to the young Ladies that might be in the same predicament, that she had been in herself. A Number of young Ladies, are educated in this place at the Expence of the king: in the compleatest manner: but they must be noble: and their Parents must be so poor as not to be able, to give them a proper Education, at their own Expence.
     At 4. in the morning I shall depart from this: and, God willing, to-morrow night I will add something to this Letter: which I shall send you immediately on my arrival at L’orient.
     
     Préz-en-Pail May 13th. 8. in the evening
     At 4 ½ in the morning, I left Dreux, and have rode to day 16 Posts. I am now 50 leagues from Paris, and should have gone on further but the Carriage goes so terribly hard, and the roads, are so exceeding Rough, that I am really very tired. To-morrow the moon will be higher, and I shall more easily ride in the night, if it should be necessary. The roads have been much inferior to day, to those I had yesterday, and the dust has been much more inconvenient as the Wind drove it into the Carriage.
     By what I can learn from the Postillons &c. I have been all day in the Province of Normandy: I am not sure of it however: for I have no map about me, and the Postillons, are some of the most ignorant, beings in the Creation: Real Yahoos: their horses have much more merit than they themselves. I have seen no Vines on the whole Rout; but grain of diverse kinds, some grass, (which is not an inch high,) and a great number, of orchards, with all the Apple trees in blossom. This is I think, the only Province in France, which produces Cyder, a bottle of which I now have upon my Table, (I drink your health:) ’tis nothing but water Cyder, and this is I think, the worst house I ever was at in France. When I came in they ask’d me, if I meant to faire maigre: as I had eat nothing all day except, from the Provision, I brought with me, I told them I would eat some meat. Well, they had du Veau frais and de la Sallade. But they were determined I should not transgress, and have brought, me, only a couple of ribs without any meat: so that I shall breakfast dine and sup to day upon some sallad.
     I did not sleep above three hours last night, and am so fatigued that I must go to bed immediately. My Cabriolet, though it goes, too hard, holds out very well as yet. I have however been obliged, to have one of the wheels mended to day.
     
     Rennes May 14th. 11. at night
     Worse and worse! I think I never was at such a tavern in my life: there is a very good one in town, and I went to it, but there was not one bed vacant. They have nothing to give me here, and I have eat nothing since 9 in the morning; though I have swallowed dust enough, to take away all my appetite.
     I have come only 13 and ½ posts to day. I came a different road from the ordinary, and thereby shortened my Journey, three posts; I have had most horrid roads, and trembled at the sight of every town: for they are all paved in such a manner, that one would think it had really been done, with a design to break Carriages all to pieces: never in my life was I so banded about: my poor Cabriolet too is dreadfully injured: what with the heat of the Sun, and the badness of the Roads, the pannels are split in a number of places; and I think I shall be very lucky if I get 15 guineas for it: I hope it will be taken for that.
     I came several leagues more through Normandie, cross’d through the Province of le Maine, and about 7 Posts back, entered into Bretagne: but something very extraordinary, and unexpected, was that when I came on the frontiers of this Province, a custom-house officer appeared, and ask’d me whether I had nothing contrary, to the kings orders: and upon my answering, I had only, my baggage necessary, he replied it was well, without demanding to search my trunks; or a sou of money; he told my Postillion to proceed: so that I have nothing to fear for your silks nor for Esther’s Dols.—The Country all along, looks dreadfully for want of Rain. Grain is the product of the fields in general, and there are a great number of orchards; much Cyder is made in this Province, as well as in Normandy and le Maine; though it has not so high a reputation.
     I have eighteen posts from this to l’Orient, and shall not stop on the road, for I am determined, not to lodge again in such houses, as this and the one I was in last night.
     
     L’Orient Monday morning 4 o’clock may 16th
     Just arrived here, and have got again into a very indifferent house: I will continue in the evening for I must now go to bed.
     
     
      Tuesday Morning May 17th
     
     At about 11. o’clock yesterday morning I went to see Mr. Barclay who has bean detained here several days, by illness: he is not yet well by any means, but proposes leaving this place for Paris to-morrow morning: (you will not let Mrs. Barclay know that he is unwell.) He will be at Paris, very near as soon as the Post, and I shall therefore send this by him: What think you was my astonishment when he told me, that all the packets have positive orders to sail on the 3d. Tuesday of every month: and that they never wait for the mail from Paris that arrives here, wednesday morning, unless they are detained by contrary winds. Is it not abominable that Monsr. le Couteulx the director of the Packets, should not know this: he told Mr. Chaumont that he would be here soon enough if he left Paris on Saturday: he depended upon this, and would have arrived here a day too late, had not the last packet been detained 24 hours by a bad wind. Unless the same happens now, (which is not probable, for the wind is quite fair) I shall lose all the Letters that will come by to-morrow’s post; as the Captain has positive orders, to sail to day. When I went to Monsr. de Mazois; (the director of the Packets here) to pay for my Passage: I told him how disagreeable it would be for me to lose the Letters that will come to me to-morrow: he was very polite, and said, that if he had the power of ordering the packet for a day, he would do it: but if he was to do this, and the wind should become contrary on wednesday, he should be responsable for the detention of the packet: so my only hope now is that the wind may stop us one day. I saw the Captain, who told me Mr. Williamos, had written him on my Subject: and that he had kept the round house for me: Present my best Compliments to Mr. Williamos, and let him know how much I feel myself obliged to him for this and all past favours: tell him I have thought of nobody since I left Paris more than of him: my Imagination has very often represented to me how much more agreeably I should have performed gone thro’ this Journey, had it bean with him: and on the voyage I shall have equal Reason to regret him.
     I went yesterday to the man, who sold the Cabriolet to Mr. Randall: he appeared very glad to find it so soon returned, and said he would give the 30 louis as he agreed: but when he saw it and found all the damage, that had happened to it, his face lengthened very considerably. Mr. Rucker and Mr. Grubb were with me, and we prevailed upon him to give me 25 louis d’ors, for it, as it was: which upon the whole was very reasonable: besides the repairs I had done to it, and a trunk which I have bought to put the things the imperial contained, in, I am still a gainer, of about 3 louis d’or’s in this bargain; so that my Speculation has turn’d out very well.
     I have not yet been to see Mr. Thevenard, the commandant, but think of going to day. I shall write to your Pappa, if I can find any time, but I am much hurried by the Packet’s sailing to day. You will present my respectful Compliments to all our friends in Paris; but especially to Mr. Jefferson and Coll. Humphreys. I regret exceedingly, the Letters of Introduction, that the Coll. was so kind, as to promise to send by the Post. I promised myself much entertainment, and instruction, from the acquaintances, they would have enabled me to form. Mr. Jarvis will I suppose be gone before this reaches you: if not, remember me to him: and present my hearty thanks to him, for his very obliging letters: I must not forget Mr. Randall, who will hear with Pleasure, that I have been so successful, with respect to the Cabriolet.
     
      Your very affectionate brother.
      J. Q. Adams
     
    